     Case 4:17-cv-01458 Document 143 Filed on 07/15/21 in TXSD Page 1 of 5




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

  Magseis FF LLC and                           )
  Fairfield Industries Incorporated d/b/a      )
  Fairfield Geotechnologies                    )
                                               )
                  Plaintiffs,                  )
                                               )
          vs.                                  )        Case No. 4:17-cv-01458
                                               )
  Seabed Geosolutions (US) Inc. and            )        JURY TRIAL DEMANDED
  Seabed Geosolutions B.V.,                    )
                                               )
                 Defendants.                   )
                                               )


                                   JOINT STATUS REPORT

       The parties jointly file this Status Report in accordance with the Court’s Order of January

16, 2019 (Dkt. 115). The outcomes of inter partes review (“IPR”) proceedings related to three of

the four asserted patents in this case (specifically, U.S. Patent Nos. 8,228,761, 8,879,362, and

RE45,268) are the subject of ongoing appeals before the Court of Appeals for the Federal

Circuit. Briefing has closed with respect to all three appeals. Appeal Nos. 2020-1346 and 2020-

1348 relating to U.S. Patent Nos. 8,228,761 and 8,879,362 have been consolidated, and Appeal

No. 2020-1237 relating to U.S. Patent No. RE45,268 has been placed in the Federal Circuit’s

mandatory mediation program.

       On November 17, 2020, the parties participated in remote mediation in Appeal No. 2020-

1237. However, they were unable to reach an agreement that would resolve their disputes. The

parties subsequently submitted their respective opening briefs in each of the appeals on

December 2, 2020, and submitted their response briefs on January 11, 2021. Seabed filed its




                                                   1
     Case 4:17-cv-01458 Document 143 Filed on 07/15/21 in TXSD Page 2 of 5




reply brief in Appeal No. 2020-1237 on February 8, 2021, and oral argument was held in that

appeal on July 9, 2021. No opinion has been issued as of the date of this status report.

        With respect to Appeal Nos. 2020-1346 and 2020-1348, the United States Patent and

Trademark Office (“USPTO”) filed a Notice of Intervention on February 1, 2021. The USPTO

subsequently filed a Brief of Intervenor on March 15, 2021, and Magseis filed its reply brief on

April 5, 2021. Oral argument in Appeal Nos. 2020-1346 and 2020-1348 was originally scheduled

for July 9, 2021. However, on June 23, 2021, the Federal Circuit ordered supplemental briefing

from the parties in view of the Supreme Court’s decision in United States v. Arthrex, Inc., Nos.

19-1434 et al., 2021 WL 2519433 (U.S. June 21, 2021), and all deadlines, including oral

argument, were postponed. Magseis submitted its supplemental brief on July 7, 2021, informing

the Court that it withdrew its Appointments Clause challenge to the Board’s decisions in the IPR

proceedings related to U.S. Patent Nos. 8,228,761 and 8,879,362. Seabed’s response brief is due

on July 21, 2021. Oral argument has yet to be rescheduled in Appeal Nos. 2020-1346 and 2020-

1348.




                                                 2
    Case 4:17-cv-01458 Document 143 Filed on 07/15/21 in TXSD Page 3 of 5




Dated: July 15, 2021                   /s/ Ruben J. Rodrigues

                                      Jeffrey N. Costakos (WI Bar # 1008225)
                                      jcostakos@foley.com
                                      Sarah Rieger (WI Bar # 1112873)
                                      srieger@foley.com
                                      Foley & Lardner LLP
                                      777 E. Wisconsin Avenue
                                      Milwaukee, WI 53202
                                      Tel: (414) 271.2400
                                      Fax: (414) 297.4900

                                      Ruben J. Rodrigues (MA Bar # 676573)
                                      rrodrigues@foley.com
                                      Foley & Lardner LLP
                                      111 Huntington Avenue, 26th Floor
                                      Boston, MA 02199
                                      Tel: (617) 342.4000
                                      Fax: (617) 342.4001

                                      William P. Jensen (TX Bar # 10648250)
                                      wjensen@craincaton.com
                                      James Elmore Hudson, III (TX Bar # 00798270)
                                      jhudson@craincaton.com
                                      Crain Caton & James
                                      Five Houston Center, 17th Floor
                                      1401 McKinney St., Suite 1700
                                      Houston, TX 77010
                                      Tel: (713) 658.2323
                                      Fax: (713) 658.1921

                                      Counsel for Plaintiffs,
                                      Fairfield Industries Incorporated and
                                      Magseis FF LLC




                                      3
    Case 4:17-cv-01458 Document 143 Filed on 07/15/21 in TXSD Page 4 of 5




                                      /s/ John R. Lane
Dated: July 15, 2021                  John R. Lane
                                      jlane@fr.com
                                      Texas State Bar No. 24057958
                                      Southern District Bar No. 1145823
                                      Danielle J. Healey
                                      healey@fr.com
                                      Texas State Bar No. 09327980
                                      Federal ID No. 000035021
                                      Brian G. Strand
                                      strand@fr.com
                                      Texas State Bar No. 24081166
                                      Federal ID No. 1838971
                                      1221 McKinney Street
                                      Suite 2800
                                      Houston, TX 77010
                                      (713) 654-5300 - Telephone
                                      (713) 652-0109 – Facsimile

                                      Counsel for Defendants
                                      Seabed Geosolutions (US) Inc. and
                                      Seabed Geosolutions B.V.




                                      4
     Case 4:17-cv-01458 Document 143 Filed on 07/15/21 in TXSD Page 5 of 5




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above document,

JOINT STATUS REPORT was served on July 15, 2021, on all counsel of record via the Court’s

Electronic Filing System.



                                                    /s/ Ruben J. Rodrigues
                                                        Ruben J. Rodrigues




                                               5
